DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on July 17, 2020, and April 13, 2021, are acknowledged by the examiner.
Status of Claims
Amendment to the claims was filed on April 17, 2020.
Claims 8-11 were canceled.
Claims 1-7 are currently pending.
Allowable Subject Matter
Claims 1-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Ohmi et al. (US PG PUB 2005/0109967) is the closest art of the instant invention.
Ohmi discloses a flow path assembly (A, fig. 1) comprising: a first flow path member (3a) and a second flow path member (2a) made of metal defining a fluid flow path connected to each other (metal plate member 4 is welded to the first flow path member 3a); and a plate-like member (4) provided between the first flow path member and the second flow path member and having an acting part providing a specific action on a fluid flowing through the fluid flow path. the first flow path member and the second flow path member being disposed around the opening of the fluid flow path and having annular opposing surfaces opposing each other across the plate-like member (see fig. 1 illustrates the positioning of the plate member 4 with the first and second flow path members).

    PNG
    media_image1.png
    439
    361
    media_image1.png
    Greyscale

OHMI – FIGURE 1
Ohmi does not disclose the flow path assembly further comprising an annular elastic member made of resin interposed between the first flow path member and the second flow path member on the outer side of the opposing surface, one of the first flow path member and the second flow path member having a caulking member for integrating the first flow path member, the second flow path member, and the plate-like member, and for exerting a force on the other of the first flow path member and the second flow path member so that one of the opposing surfaces faces the other of the opposing surfaces to seal a gap between the plate-like member and the opposing surface, and the elastic member being crushed between the first flow path member and the second flow path member under a force from the caulking portion to seal a gap between the first flow path member and the second flow path member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vasquez et al. (US PG PUB 2015/0034178) disclose diaphragm valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753